Appeal from a judgment of the County Court of Chemung County (Castellino, J.), rendered October 1, 1987, convicting defendant upon his plea of guilty of the crime of burglary in the first degree.
Defendant’s plea of guilty to one count of burglary in the first degree was in full satisfaction of a six-count indictment. The plea was also made with the understanding that the prison sentence could range from 3 Vs to 10 years up to 5 to 15 years. Under these circumstances, the fact that defendant now admits that he has a drug and alcohol problem does not demonstrate either extraordinary circumstances or an abuse of discretion by County Court in imposing the lesser sentence of 3 Vs to 10 years (see, People v Mackey, 136 AD2d 780, lv denied 71 NY2d 899).
Judgment affirmed. Mahoney, P. J., Casey, Mikoll, Yesawich, Jr., and Harvey, JJ., concur.